                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                              3:18-cr-327-MOC-DCK-13


 UNITED STATES OF AMERICA                                 )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 JERRY MIKEL HOLLOMAN,                                    )
                                                          )
                      Defendant.                          )

       This matter is before the Court on Defendant’s motion for reconsideration of his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) in light of an alleged change of

circumstances. (Doc. No. 39).

       I.      BACKGROUND

       Defendant previously filed a motion with this Court seeking compassionate release under

18 U.S.C. § 3582(c)(1)(A) on the ground that his medical conditions put him at risk of

developing severe or deadly symptoms from COVID-19, and that he believes that he is more

likely to contract COVID-19 in prison. (Doc. No. 32). The Government opposed that motion.

(Doc. No. 34). The Court denied Defendant’s Motion. (Doc. No. 37).

       Defendant then filed a second motion seeking compassionate release. (Doc. No. 39).

He seeks early release from prison due to an increase in COVID-19 cases at his facility. The

Government opposed the motion, both because Defendant failed to exhaust his administrative

remedies before filing his second motion, and the statutory sentencing factors in 18 U.S.C.

§ 3553(a) still weigh against release. The Court denied the motion without prejudice to refile

once Defendant had exhausted his administrative remedies. (Doc. No. 42).
       Defendant then filed an addendum to his second motion, providing that he had submitted

his request to the Warden and that it was denied. (Doc. No. 44). The Court ordered the

Government to file a response and notify the Court whether it agrees that Defendant had

exhausted his administrative remedies. The Government has filed its response, agreeing that

Defendant has exhausted his administrative remedies with regards to his second request for

compassionate release, and therefore, this Court may rule on the motion on the merits.

       II.     DISCUSSION

       The background of this case is already discussed in the Court’s prior Order denying

Defendant’s motion for compassionate release, and the Court will not repeat it here. In the

government’s prior response, the Government agreed that Defendant’s medical condition could

provide an extraordinary and compelling reason for a reduction in his sentence. The Government

argued, however, that this Court should again deny Defendant’s motion because the statutory

sentencing factors weigh against release. (Doc. No. 41).

       The Government notes that, since that response was filed, there has been a significant

change to Defendant’s medical condition. That is, Defendant has now been vaccinated against

COVID-19. The Government argues, and the Court agrees that, because Defendant has now been

vaccinated, he therefore no longer presents an extraordinary and compelling reason permitting

relief. Specially, on April 20, 2021, BOP administered to Defendant both doses of the COVID-

19 vaccine produced by Pfizer. (Doc. No. 46-1, Govt Ex. 1). The Pfizer vaccine was approved

by the FDA for emergency use based on its conclusion that, in extensive testing, the vaccine was

95% effective in preventing COVID-19 infection, including in participants with

medical comorbidities associated with high risk of severe COVID-19 disease. See FDA Decision

Memorandum, Pfizer—Dec. 11, 2020, https://www.fda.gov/media/144416/download.
               Various studies continue to confirm the efficacy of the vaccines. The Court, therefore, denies

               Defendant’s motion for reconsideration.

                        IT IS THEREFORE ORDERED that Defendant’s Motion for Reconsideration of his

               motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) in light of an alleged

               change of circumstances, (Doc. No. 39), is DENIED.



Signed: July 14, 2021
